

Exhibit 10.2


JAZZ PHARMACEUTICALS PLC
AMENDED AND RESTATED
2007 NON-EMPLOYEE DIRECTORS STOCK AWARD PLAN
NON-U.S. OPTION GRANT NOTICE
Jazz Pharmaceuticals plc (the “Company”), pursuant to its Amended and Restated
2007 Non-Employee Directors Stock Award Plan (the “Plan”), hereby grants to
Optionholder an option to purchase the number of Ordinary Shares specified and
on the terms set forth below. This option is subject to all of the terms and
conditions as set forth in this Non-U.S. Option Grant Notice (the “Grant
Notice”) and in the Non-U.S. Option Agreement, including any country-specific
Appendix (the “Agreement”), and the Plan, both of which are attached hereto and
incorporated herein in their entirety.
Optionholder:
 
Option #:
 
Date of Grant:
 
Vesting Commencement Date:
 
Number of Ordinary Shares Subject to Option:
 
Exercise Price (Per Ordinary Share):
 
Total Exercise Price:
 
Expiration Date:
 

Type of Grant:
Nonstatutory Stock Option
Vesting Schedule:
Subject to Section 1 of the Agreement and any country-specific Appendix to the
Agreement, this option will vest as follows: [___________________________]
Payment:
By one or a combination of the following items (described in the Agreement):
 
ý     By cash or check
ý    Pursuant to a Regulation T Program if the Ordinary Shares are publicly
traded
¨    By delivery of already-owned Ordinary Shares if the Ordinary Shares are
publicly traded

Additional Terms/Acknowledgements: The undersigned Optionholder acknowledges
receipt of, and understands and agrees to, this Grant Notice, the Agreement and
the Plan. Optionholder further acknowledges that as of the Date of Grant, this
Grant Notice, the Agreement and the Plan set forth the entire understanding
between Optionholder and the Company regarding the acquisition of Ordinary
Shares and supersede all prior oral and written agreements, promises and/or
representations on that subject with the exception of (i) options previously
granted and delivered to Optionholder under the Plan, (ii) any other specific
written agreement between Optionholder and the Company and (iii) any
compensation recovery policy that is adopted by the Company or is otherwise
required by applicable law. By accepting this option, Optionholder consents to
receive Plan documents by electronic delivery and to participate in the Plan
through an on-line or electronic system established and maintained by the
Company or another third party designated by the Company.




 

--------------------------------------------------------------------------------




JAZZ PHARMACEUTICALS PLC


 
OPTIONHOLDER
By:
 
 
 
 
Signature
 
Signature
Title:
 
 
Date:
 
 
 
 
 
 
Date:
 
 
 
 



ATTACHMENTS:
Non-U.S. Option Agreement and Amended and Restated 2007 Non-Employee Directors
Stock Award Plan

* * * * *
Based on the form of Non-U.S. Option Grant Notice for the Amended and Restated
2007 Non-Employee Directors Stock Option Plan as approved by the Board of
Directors of Jazz Pharmaceuticals plc on August 1, 2013.




 

--------------------------------------------------------------------------------




ATTACHMENT I
NON-U.S. OPTION AGREEMENT
JAZZ PHARMACEUTICALS PLC
AMENDED AND RESTATED
2007 NON-EMPLOYEE DIRECTORS STOCK AWARD PLAN

NON-U.S. OPTION AGREEMENT
(NONSTATUTORY STOCK OPTION)
Pursuant to your Non-U.S. Option Grant Notice (the “Grant Notice”) and this
Non-U.S. Option Agreement, including any country‑specific Appendix (the
“Agreement”), Jazz Pharmaceuticals plc (the “Company”) has granted you an option
under its Amended and Restated 2007 Non-Employee Directors Stock Award Plan (the
“Plan”) to purchase the number of Ordinary Shares indicated in your Grant Notice
at the exercise price indicated in your Grant Notice. The option is granted to
you effective as of the date of grant set forth in the Grant Notice (the “Date
of Grant”). Except as otherwise explicitly provided in the Grant Notice or this
Agreement, in the event of any conflict between the terms in the Grant Notice or
this Agreement and the Plan, the terms of the Plan shall control. Capitalized
terms not explicitly defined in the Grant Notice or this Agreement but defined
in the Plan shall have the same definitions as in the Plan.
The details of your option, in addition to those set forth in the Grant Notice
and the Plan, are as follows:
1.VESTING. Subject to Section 9 and the limitations contained herein, your
option will vest as provided in your Grant Notice, provided that vesting will
cease upon the termination of your Continuous Service.
Notwithstanding the foregoing, if you do not stand for reelection at an annual
general meeting of the Company’s shareholders (an “Annual Meeting”) in the year
in which your term expires or you otherwise resign effective at an Annual
Meeting, and, in either case, your Continuous Service terminates at such Annual
Meeting, then effective as of the date of such Annual Meeting, the unvested
portion, if any, of your option shall become vested and exercisable with respect
to the portion of your option that would have vested through the anniversary of
the Vesting Commencement Date (as set forth in the Grant Notice) in the year of
such Annual Meeting.
2.NUMBER OF SHARES AND EXERCISE PRICE. The number of Ordinary Shares subject to
your option and your exercise price per Ordinary Share referenced in your Grant
Notice may be adjusted from time to time for Capitalization Adjustments.
3.METHOD OF PAYMENT. You must pay the full amount of the exercise price for the
Ordinary Shares you wish to exercise. You may pay the exercise price in cash or
by check (subject to Section 4) or in any other manner permitted by your Grant
Notice, which may include one or more of the following:
(a)    Provided that at the time of exercise the Ordinary Shares are publicly
traded, pursuant to a program developed under Regulation T as promulgated by the
U.S. Federal Reserve Board




 

--------------------------------------------------------------------------------




that, prior to the issuance of Ordinary Shares, results in either the receipt of
cash (or check) by the Company or the receipt of irrevocable instructions to pay
the aggregate exercise price to the Company from the sales proceeds. This manner
of payment is also known as a “broker-assisted exercise,” “same day sale,” or
“sell to cover.”
(b)    Provided that at the time of exercise the Ordinary Shares are publicly
traded, by delivery to the Company (either by actual delivery or attestation) of
already-owned Ordinary Shares that are owned free and clear of any liens,
claims, encumbrances or security interests, and that are valued at Fair Market
Value on the date of exercise. “Delivery” for these purposes, in the sole
discretion of the Company at the time you exercise your option, will include
delivery to the Company of your attestation of ownership of such Ordinary Shares
in a form approved by the Company. You may not exercise your option by delivery
to the Company of Ordinary Shares if doing so would violate the provisions of
any law, regulation or agreement applicable to the, or restricting the
redemption of, the Ordinary Shares.
4.PAYMENT OF PAR (NOMINAL) VALUE. To the extent that any Ordinary Shares issued
upon exercise of your option are newly issued Ordinary Shares, you must pay in
cash or by check an amount equal to the par value of such number of newly issued
Ordinary Shares (rounded up to the nearest whole cent).
5.WHOLE SHARES. You may exercise your option only for whole Ordinary Shares.
6.SECURITIES LAW COMPLIANCE. Notwithstanding anything to the contrary contained
herein, you may not exercise your option unless the Ordinary Shares issuable
upon such exercise are then registered under the Securities Act or, if such
Ordinary Shares are not then so registered, the Company has determined that such
exercise and issuance would be exempt from the registration requirements of the
Securities Act. The exercise of your option also must comply with other
applicable laws and regulations governing your option, and you may not exercise
your option if the Company determines that such exercise would not be in
material compliance with such laws and regulations. The Company shall have no
liability to you should your option expire unexercised as a result of the
Company’s determination that the exercise of your option does not comply with
the applicable laws and regulations governing the option or that the exercise is
not in material compliance with such laws and regulations.
7.TERM. You may not exercise your option before the commencement or after the
expiration of its term. The term of your option commences on the Date of Grant
and expires, subject to the provisions of Section 5(i) of the Plan, upon the
earliest of the following:
(a)    three (3) months after the termination of your Continuous Service for any
reason other than your Disability or death or upon a Change in Control (except
as otherwise provided in Section 7(c) below); provided, however, that if during
any part of such three (3) month period your option is not exercisable solely
because of the condition set forth in the section above relating to “Securities
Law Compliance,” your option will not expire until the earlier of the Expiration
Date or until it has been exercisable for an aggregate period of three (3)
months after the termination of your Continuous Service;
(b)    twelve (12) months after the termination of your Continuous Service due
to your Disability (except as otherwise provided in Section 7(c) below);
(c)    eighteen (18) months after your death if you die either during your
Continuous Service or within three (3) months after your Continuous Service
terminates for any reason other than death;




 

--------------------------------------------------------------------------------




(d)    twelve (12) months after the effective date of a Change in Control if
your Continuous Service terminates as of, or within twelve (12) months following
the Change in Control (except as otherwise provided in Section 7(c) above);
(e)    the Expiration Date indicated in your Grant Notice; or
(f)    the day before the tenth (10th) anniversary of the Date of Grant.
8.EXERCISE.
(a)    You may exercise the vested portion of your option during its term by (i)
delivering a Notice of Exercise (in a form designated by the Company) or
completing such other documents and/or procedures designated by the Company for
exercise and (ii) paying the exercise price and any applicable Tax-Related Items
(defined below) to the Company’s Secretary, stock plan administrator, or such
other person as the Company may designate, together with such additional
documents as the Company may then require.
(b)    By exercising your option you agree that, as a condition to any exercise
of your option, the Company may require you to enter into an arrangement
providing for the payment by you to the Company of any Tax-Related Items arising
by reason of (i) the exercise of your option or (ii) the disposition of Ordinary
Shares acquired upon such exercise.
9.CHANGE IN CONTROL. If you are either (i) required to resign your position as a
Non-Employee Director as a condition of a Change in Control, or (ii) removed
from your position as a Non-Employee Director in connection with a Change in
Control, your option shall become fully vested and exercisable immediately prior
to the effectiveness of such resignation or removal (and contingent upon the
effectiveness of such Change in Control).
10.TRANSFERABILITY. Your option is not transferable, except by will or by the
laws of descent and distribution, and is exercisable during your life only by
you.
11.OPTION NOT A SERVICE CONTRACT. Your option is not an employment or service
contract, and nothing in your option shall be deemed to create in any way
whatsoever any obligation on your part to continue providing services to the
Company or an Affiliate, or of the Company or an Affiliate to continue your
services and shall not in any way restrict the Company or an Affiliate to
terminate your Continuous Service. In addition, nothing in your option shall
obligate the Company or an Affiliate, their respective shareholders, Boards of
Directors, Officers or Employees to continue any relationship that you might
have as a Director or Consultant for the Company or an Affiliate.
12.TAX WITHHOLDING OBLIGATIONS.
You acknowledge that, regardless of any action taken by the Company or, if
different, your employer, if your employer is an Affiliate of the Company (the
“Employer”), the ultimate liability for all income tax, social insurance,
payroll tax, fringe benefits tax, payment on account or other tax‑related items
related to your participation in the Plan and legally applicable to you
(“Tax-Related Items”), is and remains your responsibility and may exceed the
amount actually withheld by the Company or the Employer. You further acknowledge
that the Company and/or the Employer (i) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the option, including, but not limited to, the grant, vesting or exercise of
the option, the subsequent sale of Ordinary Shares acquired pursuant to such
exercise and the receipt of any dividends; and (ii) do not commit to and are
under no obligation to structure the terms of the grant or any aspect of the
option to




 

--------------------------------------------------------------------------------




reduce or eliminate your liability for Tax-Related Items or achieve any
particular tax result. Further, if you are subject to Tax-Related Items in more
than one jurisdiction between the Date of Grant and the date of any relevant
taxable or tax withholding event, as applicable, you acknowledge that the
Company and/or the Employer (or former employer, as applicable) may be required
to withhold or account for Tax-Related Items in more than one jurisdiction.
Prior to the relevant taxable or tax withholding event, as applicable, you agree
to make adequate arrangements satisfactory to the Company and/or the Employer to
satisfy all Tax-Related Items.
In this regard, you authorize the Company and/or the Employer, or their
respective agents, at their discretion, to satisfy the obligations with regard
to all Tax-Related Items by (i) withholding from proceeds of the sale of
Ordinary Shares acquired at exercise of the option either through a voluntary
sale or through a mandatory sale arranged by the Company (on your behalf
pursuant to this authorization) without further consent or (ii) withholding from
any cash compensation paid to you by the Company and/or the Employer.
Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates, including maximum applicable
rates, in which case you will receive a refund of any over-withheld amount in
cash and will have no entitlement to the Ordinary Share equivalent.
Finally, you agree to pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of your participation in the Plan that cannot be
satisfied by the means previously described. The Company may refuse to issue or
deliver the Ordinary Shares or the proceeds of the sale of Ordinary Shares, if
you fail to comply with your obligations in connection with the Tax-Related
Items.
13.NATURE OF GRANT. In accepting the option, you acknowledge, understand and
agree that:
(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature, and may be amended, suspended or terminated by the Company at any
time, to the extent permitted by the Plan;
(b)    the grant of the option is voluntary and occasional and does not create
any contractual or other right to receive future grants of options, or benefits
in lieu of options, even if options have been granted in the past;
(c)    all decisions with respect to future option or other grants, if any, will
be at the sole discretion of the Company;
(d)    you are voluntarily participating in the Plan;
(e)    the future value of the Ordinary Shares underlying the option is unknown,
indeterminable, and cannot be predicted with certainty;
(f)    if the underlying Ordinary Shares do not increase in value, the option
will have no value;
(g)    if you exercise the option and acquire Ordinary Shares, the value of such
Ordinary Shares may increase or decrease in value, even below the exercise
price;




 

--------------------------------------------------------------------------------




(h)    no claim or entitlement to compensation or damages shall arise from
forfeiture of the option resulting from the termination of your Continuous
Service; and
(i)    neither the Company nor any Affiliate shall be liable for any foreign
exchange rate fluctuation between your local currency and the United States
Dollar that may affect the value of the option or of any amounts due to you
pursuant to the exercise of the option or the subsequent sale of any Ordinary
Shares acquired upon exercise.
14.NO ADVICE REGARDING GRANT. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding your
participation in the Plan, or your acquisition or sale of the underlying
Ordinary Shares. You should consult with your own personal tax, legal and
financial advisors regarding your participation in the Plan before taking any
action related to the Plan.
15.DATA PRIVACY. The Company and any Affiliate may collect, use, process,
transfer or disclose your Personal Information for the purpose of implementing,
administering and managing your participation in the Plan, in accordance with
the Company’s privacy practices. For example, your Personal Information will be
transferred to the Company’s stock administration team located in the United
States and may be directly or indirectly transferred to E*TRADE or any other
third party stock plan service provider as may be selected by the Company, and
any other third parties assisting the Company with the implementation,
administration and management of the Plan. For more information on the Company’s
privacy practices, log in to your E*TRADE account to view a copy of the Jazz
Pharmaceuticals Privacy Notice.
16.GOVERNING LAW AND VENUE. The option grant and the provisions of this
Agreement are governed by, and subject to, the laws of the State of Delaware,
without regard to its conflict of law provisions.
For purposes of any action, lawsuit or other proceedings brought to enforce this
Agreement, relating to it, or arising from it, the parties hereby submit to and
consent to the sole and exclusive jurisdiction of the courts of Santa Clara
County, California, or the federal courts for the United States for the Northern
District of California, and no other courts, where this grant is made and/or to
be performed.
 
17.LANGUAGE. If you have received this Agreement, or any other document related
to the option and/or the Plan translated into a language other than English and
if the meaning of the translated version is different than the English version,
the English version will control.
18.SEVERABILITY. The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.
19.APPENDIX. Notwithstanding any provisions in this Agreement, the option grant
shall be subject to any special terms and conditions set forth in any Appendix
to this Agreement for your country. Moreover, if you relocate to one of the
countries included in the Appendix, the special terms and conditions for such
country will apply to you, to the extent the Company determines that the
application of such terms and conditions is necessary or advisable for legal or
administrative reasons. The Appendix constitutes part of this Agreement.




 

--------------------------------------------------------------------------------




20.NOTICES; ELECTRONIC DELIVERY. Any notices provided for in your option or the
Plan will be given in writing (including electronically) and will be deemed
effectively given upon receipt or, in the case of notices delivered by mail by
the Company to you, fourteen (14) days after deposit in the United States mail,
postage prepaid, addressed to you at the last address you provided to the
Company. The Company may, in its sole discretion, decide to deliver any
documents related to participation in the Plan and this option by electronic
means or to request your consent to participate in the Plan by electronic means.
By accepting this option, you consent to receive such documents by electronic
delivery and to participate in the Plan through an on-line or electronic system
established and maintained by the Company or another third party designated by
the Company.
21.GOVERNING PLAN DOCUMENT. Your option is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of your option, and is
further subject to all interpretations, amendments, rules and regulations, which
may from time to time be promulgated and adopted pursuant to the Plan. Except as
otherwise explicitly provided herein, in the event of any conflict between the
provisions of your option and those of the Plan, the provisions of the Plan
shall control.
22.AMENDMENT. Notwithstanding anything in the Plan to the contrary, the Board
reserves the right to change, by written notice to you, the provisions of this
Agreement in any way it may deem necessary or advisable for legal or
administrative reasons, and to require you to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.
23.IMPOSITION OF OTHER REQUIREMENTS. The Company reserves the right to impose
other requirements on your participation in the Plan, on the option and on any
Ordinary Shares purchased upon exercise of the option, to the extent the Company
determines it is necessary or advisable for legal or administrative reasons, and
to require you to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.
24.WAIVER. You acknowledge that a waiver by the Company of breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
other provision of this Agreement, or of any subsequent breach by you or any
other Optionholder.
25.INSIDER TRADING / MARKET ABUSE LAWS. You may be subject to insider trading
restrictions and/or market abuse laws based on the exchange on which the
Ordinary Shares are listed and in applicable jurisdictions including the United
States and your country or your broker’s country, if different, which may affect
your ability to accept, acquire, sell or otherwise dispose of Ordinary Shares,
rights to Ordinary Shares (e.g., options) or rights linked to the value of
Ordinary Shares under the Plan during such times as you are considered to have
“inside information” regarding the Company (as defined by the laws in the
applicable jurisdictions). Local insider trading laws and regulations may
prohibit the cancellation or amendment of orders you placed before you possessed
inside information. Furthermore, you could be prohibited from (a) disclosing the
inside information to any third party and (b) “tipping” third parties or causing
them otherwise to buy or sell securities (third parties include fellow
directors). Any restrictions under these laws or regulations are separate from
and in addition to any restrictions that may be imposed under the Company’s
insider trading policy as may be in effect from time to time. You acknowledge
that it is your responsibility to comply with any applicable restrictions, and
you should speak to your personal advisor on this matter.
26.FOREIGN ASSET/ACCOUNT, EXCHANGE CONTROL AND TAX REPORTING. You may be subject
to foreign asset/account, exchange control and/or tax reporting requirements as
a result of the acquisition, holding and/or transfer of Ordinary Shares or cash
(including dividends and the proceeds arising from the sale of Ordinary Shares)
derived from your participation in




 

--------------------------------------------------------------------------------




the Plan, to and/or from a brokerage/bank account or legal entity located
outside your country. The applicable laws of your country may require that you
report such accounts, assets, the balances therein, the value thereof and/or the
transactions related thereto to the applicable authorities in such country. You
acknowledge that you are responsible for ensuring compliance with any applicable
foreign asset/account, exchange control and tax reporting requirements and
should consult your personal legal advisor on this matter.
27.REPORTING OBLIGATION. If you are a director, shadow director or secretary of
the Company or an Irish Affiliate, you must notify the Company or the Irish
Affiliate in writing if you receive or dispose of an interest exceeding 1% of
the Company (e.g., options, Ordinary Shares), or become aware of the event
giving rise to the notification requirement, or if you become a director or
secretary if such an interest exceeding 1% of the Company exists at the time.
This notification requirement also applies with respect to the interests of a
spouse or minor children (whose interests will be attributed to the director,
shadow director or secretary, as applicable).
* * * * *
By signing the Non-U.S. Option Grant Notice to which this Non-U.S. Option
Agreement is attached, you shall be deemed to have signed and agreed to the
terms and conditions of this Non-U.S. Option Agreement.
* * * * *
Based on the form of Non-U.S. Option Agreement for the Amended and Restated 2007
Non-Employee Directors Stock Option Plan as approved by the Board of Directors
of Jazz Pharmaceuticals plc on February 14, 2019.




 

--------------------------------------------------------------------------------




APPENDIX
TO THE
NON-U.S. OPTION AGREEMENT


TERMS AND CONDITIONS
This Appendix contains additional terms and conditions that govern the option
granted under the Plan to you if you reside and/or work in one of the countries
listed below. Certain capitalized terms used but not defined in this Appendix
have the meanings set forth in the Plan, the Grant Notice and/or the Agreement.
If you are a citizen or resident of a country other than the one in which you
are currently working, transfer employment after the option is granted, or are
considered a resident of another country for local law purposes, the information
contained herein may not be applicable to you and the Company shall, in its
discretion, determine to what extent the terms and conditions contained herein
shall apply to you.
NOTIFICATIONS
This Appendix contains information regarding exchange controls and certain other
issues of which you should be aware with respect to participation in the Plan.
The information is based on the securities, exchange control and other laws in
effect in the respective countries as of January 2019. Such laws are often
complex and change frequently. As a result, the Company strongly recommends that
you not rely on the information in this Appendix as the only source of
information relating to the consequences of your participation in the Plan
because the information may be out of date at the time you exercise the option
or sell Ordinary Shares acquired pursuant thereto.
The information contained herein is general in nature and may not apply to your
particular situation, and the Company is not in a position to assure you of a
particular result. Accordingly, you are advised to seek appropriate professional
advice as to how the relevant laws in your country may apply to your situation.
HONG KONG


TERMS AND CONDITIONS


Restriction on Sale of Ordinary Shares. Ordinary Shares issued upon exercise are
accepted as a personal investment. In the event you exercise the options and
Ordinary Shares are issued to you (or your heirs) within six months of the Date
of Grant, you (or your heirs) agree that the Ordinary Shares will not be offered
to the public or otherwise disposed of prior to the six-month anniversary of the
Date of Grant.


NOTIFICATIONS


Securities Law Notification.  WARNING: The contents of this document have not
been reviewed by any regulatory authority in Hong Kong. You are advised to
exercise caution in relation to the offer. If you are in any doubt about any of
the contents of this document, you should obtain independent professional
advice.  Neither the grant of the options nor the issuance of Ordinary Shares
upon exercise of the options constitutes a public offering of securities under
Hong Kong law and the grant is available only to directors of the Company or its
Affiliates.  The Agreement, the Plan and other incidental




 

--------------------------------------------------------------------------------




communication materials distributed in connection with the options (i) have not
been prepared in accordance with and are not intended to constitute a
“prospectus” for a public offering of securities under the applicable securities
legislation in Hong Kong, and (ii) are intended only for the personal use of
each eligible director of the Company or its Affiliates and may not be
distributed to any other person. 


IRELAND


There are no country-specific provisions.


SWITZERLAND
NOTIFICATIONS
Securities Law Notification. The grant of the options and the issuance of any
Ordinary Shares is not intended to be a public offering in Switzerland. Neither
this document nor any other materials relating to the options constitute a
prospectus as such term is understood pursuant to article 652a of the Swiss Code
of Obligations, and neither this document nor any other materials relating to
the options may be publicly distributed nor otherwise made publicly available in
Switzerland. Finally, neither this document nor any other offering or marketing
material relating to the options have been or will be filed with, or approved or
supervised by, any Swiss regulatory authority (in particular, the Swiss
Financial Market Supervisory Authority (FINMA)).
UNITED KINGDOM
There are no country-specific provisions.




 

--------------------------------------------------------------------------------




Attachment II


JAZZ PHARMACEUTICALS PLC
AMENDED AND RESTATED
2007 NON-EMPLOYEE DIRECTORS STOCK AWARD PLAN
 










 